NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 15a0457n.06

                                          No. 13-6651
                                                                                      FILED
                                                                                Jun 17, 2015
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                        DEBORAH S. HUNT, Clerk

UNITED STATES OF AMERICA,                       )
                                                )
       Plaintiff-Appellee,                      )
                                                )
v.                                              )
                                                     ON APPEAL FROM THE UNITED
                                                )
                                                     STATES DISTRICT COURT FOR THE
KELVIN J. LEWIS,                                )
                                                     EASTERN DISTRICT OF KENTUCKY
                                                )
       Defendant-Appellant.                     )
                                                )
                                                )



BEFORE:        DAUGHTREY, GIBBONS, and GRIFFIN, Circuit Judges.

       MARTHA CRAIG DAUGHTREY, Circuit Judge. Defendant Kelvin Lewis pleaded

guilty to conspiring to both distribute oxycodone and commit money-laundering and was

sentenced to concurrent prison terms of 192 months. In his plea agreement, he reserved the right

to appeal the district court’s denial of motions to suppress he had filed. Lewis now asserts:

(1) that his arrest was not supported by probable cause; (2) that the warrantless search of

information on his cell phones violated his rights under the Fourth Amendment; (3) that the

police had no probable cause to conduct a warrantless search of an automobile in which he had

been a passenger; (4) that an initial warrantless search of his hotel room was improper; and

(5) that the affidavit submitted in support of the application for a warrant to search the hotel

room failed to establish probable cause to justify the intrusion on his privacy rights. We find no

reversible error and affirm.
No. 13-6651
United States v. Lewis

                     FACTUAL AND PROCEDURAL BACKGROUND

       Based upon evidence obtained in controlled drug buys by a confidential informant,

Lexington (Kentucky) police officers arrested Jerry Clemons in August 2011, for distribution of

oxycodone. Clemons, claiming to be a relatively small-time drug dealer, offered to cooperate

with the police and attempt to lure his suppliers into the net set up by the law enforcement

officials. With Clemons’s permission, the police used Clemons’s own cell phone to text his

suppliers, Keli Nicholson and Gregory Weisbrodt, and request a new supply of oxycodone pills.

Nicholson and Weisbrodt agreed to meet Clemons at his residence, and when they arrived, the

police arrested them and confiscated “several hundred oxycodone          30-milligram pills” and

“some” 15-milligram pills from Nicholson and Weisbrodt.

       Nicholson and Weisbrodt in turn volunteered to cooperate with the police in an effort to

snare their supplier, defendant Lewis, an individual they described as “a male black subject in

his 20s or 30s . . . from the Florida area” and known to them as “Keshon.” They indicated that

they typically communicated with Lewis through text messages and showed the police some of

those communications that had been saved on their phones. Lexington police detective Jared

Curtsinger testified at the suppression hearing that:

       [Nicholson and Weisbrodt] had been supplied a large portion of those pills [by
       Lewis] just within like an hour before [they were] arrested . . . and that they were
       due to bring back – I can’t remember how much it was, I believe it was $2,600 in
       cash to pay him back for the pills that they had out, and that he would be waiting
       for that money in return.

       Because Lewis would be waiting for Nicholson and Weisbrodt to return to him with the

proceeds of the sale of the oxycodone pills Lewis had provided to them, the police confiscated

the couple’s cell phones but drove with them back to the Best Western motel in Lexington where

they were registered as guests. Once Nicholson and Weisbrodt were back in their own motel


                                                 -2-
No. 13-6651
United States v. Lewis

room, Curtsinger sent a text message to Lewis from Nicholson’s phone saying “that they had the

money and were ready to get another . . . large supply of oxycodone pills.” Lewis responded

with a text message saying, “I’ll be there in 15.” When Lewis did not arrive within that

timeframe, Curtsinger, on behalf of Nicholson, sent a second text message asking Lewis where

he was, to which Lewis texted back, “Five minutes.”

       Nicholson informed Curtsinger that when she received pills from Lewis for the previous

sale, “Keshon and another female subject were driving a dark-colored passenger car, possibly a

Nissan.” Consequently, she suggested that the police should be on the lookout for the approach

of such a vehicle to the Best Western motel. According to Curtsinger, he also said that “within

the last few weeks one of these transactions . . . occurred where another large male black subject

was around during the transactions, as well. And that they thought that there was more people

involved in this ring, which is consistent with pill traffickers.”

       After being told that Lewis was five minutes away, Nicholson, Weisbrodt, and police

officers waited in Nicholson and Weisbrodt’s motel room for “the next five to ten minutes” until

a “gray passenger car arrived and parked right beside Weisbrodt and Nicholson’s passenger car,

which at that point made them about the only two passenger cars in the parking lot.” As Lewis

exited from the passenger side of the car and approached Nicholson and Weisbrodt’s door,

Nicholson confirmed to Detective Curtsinger that Lewis was indeed the individual who had

supplied them with oxycodone pills. Thus, when Lewis knocked on the motel room door, the

officers opened the door and placed him under arrest. A search of the defendant incident to that

arrest yielded an empty prescription pill bottle—a prescription for 140 oxycodone pills that had

been written in Lewis’s name less than a week earlier. Police also seized from Lewis three or




                                                  -3-
No. 13-6651
United States v. Lewis

four cell phones—one of which contained text messages sent by Nicholson—and $1,500 in cash,

mostly in $20 bills, but no oxycodone pills.

       While Lewis was being arrested and searched inside the Best Western motel room, other

officers approached the female driver of the car in which Lewis had arrived and arrested her.

During that process, Detective Keith Ford walked to the passenger side of the vehicle and, from

his “position outside the vehicle,” observed a disassembled cell phone on the passenger-side

floorboard, a hotel-room key card, and a deposit slip from an automatic teller machine. Ford

gave the key card to Curtsinger, but Curtsinger eventually returned the card to Ford, along with

identification information that had been taken from Lewis and from the driver of the gray/black

automobile, Lakisha Slaton. Curtsinger then instructed Ford to go to the neighboring Ramada

Inn to determine whether Lewis and Slaton had rented a room there and, if so, to secure that

room pending the receipt of a warrant to search the premises for evidence of drug distribution.

       The desk clerk at the Ramada Inn confirmed that the key card was indeed a key for a

room in that hotel and that Lewis and Slaton previously had checked into Room 120 of the

establishment. Concerned that another individual working with Lewis and Slaton might be in

Room 120 and might destroy crucial evidence because Lewis did not return to the hotel within a

designated time period, Ford knocked on the door to Room 120 and “advised that it was the

police.” Receiving no response, and hearing no sounds emanating from the room, Ford used the

key card to gain entry, again announced, “Police,” and walked through the room to ensure that

no other persons were present. Finding no one else in the room, Ford proceeded back toward the

hall door, at which time he noticed a box of plastic sandwich bags on the desk in the room. After

transmitting that information to Curtsinger, Ford remained in the room with another officer for at

least an hour while Curtsinger secured a warrant to search the room more thoroughly.


                                               -4-
No. 13-6651
United States v. Lewis

         Ford claimed that while awaiting the issuance of the warrant, he did not conduct a further

search of the room or its contents, did not “open any drawers, look in any luggage, lift up any

pillows, or see if anything was laying around.” He also denied that, at that time, he put on the

blue latex gloves that are used by police during searches so as not to contaminate the crime

scene. However, a hotel employee who accompanied his manager to the room 10–20 minutes

after the initial arrival of the police, offered that, when the hotel employees checked on the

activities of the police, it took Ford and his partner “probably a minute or two” to answer their

knock. Furthermore, when the officers finally did open the door, the employee saw a suitcase on

the bed and one of the officers with blue latex gloves “in his hands” and “moving around in the

room.”

         In applying for the warrant to search Room 120 of the Ramada Inn, Curtsinger included

the information he gathered from Nicholson and from her cell phone, information regarding the

arrests of Lewis and Slaton, the fact that Ford had noticed a box of plastic sandwich bags in the

hotel room, and the fact that text messages viewed on Lewis’s cell phones were “consistent with

large-scale oxycodone trafficking.” After obtaining the warrant from a Kentucky magistrate,

Curtsinger went to the Ramada Inn and conducted a thorough search of Room 120 and of

luggage found in the room. The search led to the seizure of 110 oxycodone 15-milligram pills,

79 oxycodone 30-milligram pills, $2,850 in cash, pieces of paper indicating drug trafficking, and

bank receipts showing cash deposits in Lexington, Kentucky, and subsequent transfers of the

money to individuals in Florida.

         In a second superseding indictment, Lewis was charged with conspiracy to distribute

oxycodone, possession with intent to distribute oxycodone, and conspiracy to commit money

laundering. Lewis then filed multiple motions seeking to suppress evidence obtained as a result


                                                -5-
No. 13-6651
United States v. Lewis

of the searches of his cell phones, the car in which in was a passenger, and the hotel room.

Additionally, he asserted that he was arrested without probable cause and that the warrant

application was insufficient to justify issuance of authorization to search Room 120. The district

court conducted a lengthy evidentiary hearing on the motions and issued two opinions denying

Lewis the relief he sought.

       In light of those rulings, Lewis chose to plead guilty to the two conspiracy charges in

exchange for dismissal of the charge of possession of oxycodone. In that plea agreement,

however, Lewis specifically reserved the right to challenge on appeal the denial of his

suppression motions. The district court sentenced Lewis to concurrent prison terms of 192

months, and the defendant now exercises his right to appeal the district court’s suppression

rulings.

                                         DISCUSSION

Probable Cause for Arrest

       The Fourth Amendment to the United States Constitution “protects the ‘right of the

people to be secure in their persons, houses, papers, and effects, against unreasonable searches

and seizures.’” Davis v. United States, 131 S. Ct. 2419, 2426 (2011) (quoting U.S. Const.

amend. IV). Consistent with this bedrock constitutional principle, courts have accepted that a

person may not be arrested without probable cause, that is, without “facts that, given the factual

and practical considerations of everyday life, could lead a reasonable person to believe that an

illegal act has occurred or is about to occur.” United States v. Gill, 685 F.3d 606, 609 (6th Cir.

2012) (citation omitted). On appeal, Lewis first insists that his arrest was without probable

cause. Consequently, he argues that any evidence that was obtained following that arrest must

be suppressed.


                                               -6-
No. 13-6651
United States v. Lewis

       Specifically, Lewis highlights the facts that the police never observed him engaged in

criminal activity and did not recover contraband from him when he was arrested in Keli

Nicholson’s room at the Best Western motel. He argues further that the sole basis for the finding

that probable cause for his arrest existed was the account of his activities given by Nicholson, an

account that was not corroborated by the police prior to Lewis’s arrest.

       “On appeal from the denial of a motion to suppress, we review[] the district court’s

findings of fact for clear error and its conclusions of law de novo.” Id. (internal quotation marks

and citation omitted). Although it is true that Lewis was not engaged in any observable illegal

activity when arrested and that he was not in possession of any controlled substance at the time

of his arrest, significant and sufficient corroboration of Nicholson’s information regarding

Lewis’s wrongdoing was obtained prior to effecting Lewis’s apprehension.

       Perhaps most damning to Lewis’s claim of a lack of probable cause to arrest is the fact

that Nicholson’s cell phone corroborated the supplier-seller relationship between the two

individuals. When Nicholson informed Lewis that she had sold the oxycodone pills provided to

her and that she was prepared to turn over the proceeds to Lewis and obtain additional pills to

sell, Lewis responded by texting that he would meet with her shortly and did, in fact, do so.

Moreover, Nicholson informed the police detectives that Lewis would be traveling in a dark-

colored passenger car, most likely in the company of an African-American woman. True to that

prediction, Curtsinger observed Lewis arrive at Nicholson’s motel in a dark-colored passenger

car driven by an African-American woman.

       A finding of probable cause does not require absolute certainty on the part of the police.

Rather, probable cause for an arrest requires only “reasonable grounds for belief, supported by

less than prima facie proof but more than mere suspicion.” United States v. Lattner, 385 F.3d


                                                -7-
No. 13-6651
United States v. Lewis

947, 951 (6th Cir. 2004) (citation omitted). The information obtained by Curtsinger in this case

and verified through text messages and personal, visual observation was sufficient to provide the

probable cause to arrest Lewis when he arrived at Nicholson’s motel room. The defendant’s first

challenge to the denial of his suppression motions thus is without merit.

Validity of Warrantless Search of Lewis’s Cell Phones

       After Lewis was arrested, police confiscated multiple cell phones from the defendant.

Without a warrant, Curtsinger accessed data on the phones and noted that one of the devices

indicated receipt of a text message from Nicholson. Curtsinger then used that information in his

application for a warrant to search Lewis’s hotel room, noting that “[a]ll three cell phones

contained text messages consistent with large scale Oxycodone trafficking.”

       Lewis argues persuasively that the recent United States Supreme Court decision in Riley

v. California, 134 S. Ct. 2473 (2014), found such searches improper and ruled “that a warrant is

generally required before [a search of information contained in a cell phone], even when a cell

phone is seized incident to arrest.” Id. at 2493. Recognizing the applicability of Riley to this

appeal, the government argues that suppression of the recovered information is not required here

for various reasons. We need not wade into the morass of exclusionary-rule and good-faith-

exception jurisprudence to resolve this issue, however. Any error in accessing the information

from Lewis’s phones was harmless beyond a reasonable doubt. The knowledge that Lewis’s cell

phone contained text messages from Nicholson was not necessary to obtain a warrant to search

the hotel room. Indeed, the police already had verified through examination of Nicholson’s cell

phone that Lewis was aware of the oxycodone-distribution operation, that the defendant was

contacted by Nicholson when she needed additional oxycodone, and that Lewis responded to that

request with an indication of his intention to re-supply his downstream seller. Furthermore, the


                                                -8-
No. 13-6651
United States v. Lewis

gratuitous comment in the warrant application that the search of the defendant’s cell phones

uncovered text messages consistent with large-scale distribution of controlled substances also

was cumulative to other information in the affidavit. In short, as indicated below, there was

more than enough evidence in the affidavit to establish probable cause even without the evidence

from the cell phones. The constitutional violation committed by searching the information

contained in Lewis’s cell phones thus constituted harmless error beyond a reasonable doubt.

Warrantless Search of the Vehicle in Which Lewis Was a Passenger

       Lewis also contends that the police improperly searched the vehicle in which he arrived

at the Best Western motel. According to the defendant, the police lacked probable cause to

believe that the automobile contained contraband and, as a result, were forbidden from searching

the car without authorization from a neutral and detached magistrate.

       “Under the automobile exception to the warrant requirement, an officer may search a

readily mobile vehicle without a warrant if he has probable cause to believe that the vehicle

contains evidence of a crime.” United States v. Johnson, 707 F.3d 655, 658 (6th Cir.) (internal

alterations, quotation marks, and citations omitted), cert. denied, 134 S. Ct. 296 (2013). There

can be no dispute that the automobile in which Lewis arrived at Nicholson’s motel was “readily

mobile.” Moreover, the police had probable cause to believe the car contained evidence of the

crime of oxycodone distribution. Nicholson had earlier texted Lewis and requested that he

supply her with 200 additional oxycodone pills.        Lewis agreed to do so, traveled to meet

Nicholson at her motel, and arrived there within the general time frame agreed upon in the text-

message exchange. When Lewis was arrested, a search of his person did not uncover the pills

that were to be delivered. Police did confiscate from him, however, a prescription pill bottle that,

no more than one week earlier, had contained 140 oxycodone pills. In light of those discoveries,


                                                -9-
No. 13-6651
United States v. Lewis

the police clearly had probable cause to believe that the pills that Lewis was supposed to

transport to Nicholson could be in the vehicle in which he arrived. The district court thus did not

err in denying Lewis’s motion to suppress the evidence gathered from the search of the rental

automobile in which Lewis had been a passenger.

Warrantless Search of Hotel Room

       Lewis also challenges the constitutionality of the entry into his hotel room by Detective

Ford prior to the issuance of a search warrant for that room by a state magistrate. Because no

information or evidence obtained by Ford during his warrantless entry into the room was crucial

to the issuance of the subsequent warrant, this issue also is without merit.

       Without question, “a hotel room may be the object of Fourth Amendment protection as

much as a home or an office.” United States v. Lanier, 636 F.3d 228, 231 (6th Cir. 2011)

(internal quotation marks and citations omitted). Even though the district court assumed that no

exigent circumstances justified the pre-warrant intrusion into Room 120, the government

maintains that Ford was authorized to perform a “protective sweep” of the room in order to

ensure that no other individuals were there and to ensure that no evidence was destroyed prior to

the arrival of a valid search warrant at the location.

       The government argues that Ford was entitled to conduct a “protective sweep” of the

hotel room. See United States v. Biggs, 70 F.3d 913, 915 (6th Cir. 1995). It is not necessary to

decide whether there was justification for a sweep because, even if there was not, no grounds for

suppression of the evidence subsequently found in Room 120 exist.              Evidence obtained

improperly and without a warrant still may be admitted at trial “[i]f the prosecution can establish

by a preponderance of the evidence that the information ultimately or inevitably would have

been discovered by lawful means.” Nix v. Williams, 467 U.S. 431, 444 (1984). See also United


                                                 -10-
No. 13-6651
United States v. Lewis

States v. Pritchett, 749 F.3d 417, 437 (6th Cir.), cert. denied sub nom. Johnson v. United States,

135 S. Ct. 196 (2014). In this case, Ford entered the room ostensibly to protect its contents

pending the issuance and arrival of a judicially sanctioned search warrant. Even had Ford

discovered the hidden drugs and other evidence of trafficking prior to issuance of the search

warrant—a premature discovery for which there is no evidence whatever1—it cannot be disputed

seriously that the same incriminating evidence would have been found after the warrant was

issued and a full-scale search of Room 120 conducted.

          Lewis nevertheless argues that even if the incriminating evidence would have been

discovered upon the execution of a sanctioned search, the conduct allegedly undertaken by Ford

should be deterred by suppression of any contraband subsequently found in the room. Again,

however, the appellate record contains no indication that any act committed by Ford was truly

prejudicial. Even viewing the evidence in the light most favorable to Lewis—a step this court is

not required to take—all that the defendant could have established is that Ford entered Room 120

prior to delivery of the search warrant, Ford placed one of Lewis’s bags on the room’s bed, and

Ford pulled on blue latex gloves. In light of subsequent occurrences, none of those factors,

either separately or in conjunction with one another, justifies the remedy that Lewis seeks on

appeal.

          Nor can Lewis seek to justify suppression of subsequently discovered evidence on the

ground that Ford’s allegedly illegal entry into Room 120 resulted in the transmission of

information crucial to the application for the warrant.                  It is true that Detective Curtsinger

included in his affidavit in support of the warrant application the following statements:

1
  Lewis attempts to draw adverse inferences from the fact that a Ramada employee saw one of Lewis’s suitcases on
the bed in Room 120 and observed Ford in that room clad in blue latex gloves prior to the arrival of Curtsinger and
the search warrant. Even if that testimony were accredited and Ford’s denials of the same rejected, no evidence
before the district court or this court indicates that the suitcase in which the drugs were found was opened prior to
the issuance and execution of the search warrant.

                                                        -11-
No. 13-6651
United States v. Lewis

         While securing the room Detective Ford observed in plain view an open box of
         sandwich bags on the table. The affiant knows from his training and experience
         that these bags are often used to package illegal narcotics for distribution. The
         affiant also was advised by Nicholson that Lewis usually packages his pills in a
         plastic sandwich bag.

However, the affidavit recounted Nicholson’s history with Lewis, Nicholson’s text-message

exchange with the defendant, Lewis’s response to her request for additional pills to sell, his

appearance at her motel room door, the fact that he then was in possession of an empty pill bottle

for a 140-count prescription that was less than one week old, the fact that Lewis had no other

pills on his person despite his promise to re-supply Nicholson, and the fact “that narcotic

traffickers will sell narcotics from a hotel room to avoid detection.”        Even excluding the

reference to the sandwich bags (and the reference to the search of Lewis’s cell phones), there

was more than sufficient evidence from which the magistrate could have concluded there was

probable cause.

         In short, Lewis can point to no prejudice he suffered that flowed directly and singularly

from Ford’s warrantless entry into his hotel room.          The defendant’s contention that all

incriminating evidence against him should be suppressed in light of that entry thus is without

merit.

Sufficiency of Application for Issuance of Search Warrant

         In his final appellate challenge, Lewis alleges that Curtsinger’s application for a search

warrant was insufficient to establish the probable cause necessary to obtain that authorization.

Specifically, he insists that the application was defective because: (1) it did not contain a

transcript of the text messages sent between Nicholson and Lewis; (2) it did not describe

Curtsinger’s training and experience that justified his suppositions in support of the warrant

request; (3) it did not establish with sufficient particularity Nicholson’s reliability as an


                                                -12-
No. 13-6651
United States v. Lewis

informant; (4) it did not establish a nexus between the hotel room and any illegal activity; and

(5) after excising the information recovered from Lewis’s cell phones and from the allegedly

illegal entry into the hotel room, there was no reason to believe that the defendant was guilty of a

crime or that evidence of that crime could be found in his hotel room.

       An affidavit is considered sufficient if it establishes probable cause to believe that

evidence of the narcotics trafficking would be found in the place to be searched. Lattner,

385 F.3d at 951. A showing of probable cause does not necessitate establishment of absolute

proof of a location’s connection with illegal activity; rather, probable cause “is said to exist

‘when there is a “fair probability,” given the totality of the circumstances, that contraband or

evidence of a crime will be found in a particular place.’” Id. (quoting United States v. Davidson,

936 F.2d 856, 859 (6th Cir. 1991), and citing United States v. Johnson, 351 F.3d 254, 258 (6th

Cir. 2003)). We must accord great deference to an issuing judge’s finding of probable cause and

may reverse that determination only if there is no “substantial basis” for it. United States v.

Miller, 314 F.3d 265, 268-69 (6th Cir. 2002) (quoting Illinois v. Gates, 462 U.S. 213, 236

(1983)). Not only has the government established the necessary “substantial basis” for the

finding of probable cause in this case, but each of Lewis’s attacks on that determination is

without basis.

       First, there is no requirement that the application for a warrant contain a verbatim

transcript of cell phone conversations mentioned in the affidavit. Here, Curtsinger sufficiently

described the gist of the messages between Nicholson and Lewis:

       Once at the room Keli Nicholson placed a text message to “Keshawn” advising
       that she had the money and wanted two hundred more pills. “Keshawn” replied
       back that he was good for the two hundred pills and that he would be over in the
       next fifteen minutes. Approximately twenty minutes later Nicholson sent another
       text message to “Keshawn” who advised that he was five minutes away.


                                               -13-
No. 13-6651
United States v. Lewis

       Nor is there any merit to the defendant’s claims that the affidavit did not provide

information about Curtsinger’s training and experience or establish Nicholson’s reliability as an

informant. The affidavit mentioned that Curtsinger had been a police officer for nine years,

clearly a sufficiently lengthy period of time to gain expertise in the investigation of drug

offenses. Moreover, this court has held that “named informants, unlike confidential informants,

require little corroboration.” United States v. Williams, 544 F.3d 683, 690 (6th Cir. 2008)

(citation omitted).   Even so, Nicholson’s information was corroborated sufficiently.        She

accurately described the vehicle in which Lewis would be traveling and correctly indicated that

Lewis would be in the company of an African-American female. Furthermore, her text messages

to Lewis produced the expected result of having Lewis visit Nicholson at her motel room.

       Finally, even ignoring any reference to information obtained from Lewis’s own cell

phones or information related by Detective Ford to Curtsinger after Ford’s initial entry into the

defendant’s hotel room, the affidavit was more than sufficient to establish not only probable

cause to believe that Lewis was involved in drug-trafficking, but also probable cause to believe

that Room 120 at the Ramada Inn was connected with that illegal activity. Indeed, as the district

court exhaustively detailed, the warrant application stated that:

       1) Clemons had admitted selling oxycodone and had agreed to a controlled buy
       with Nicholson and Weisbrodt; 2) Nicholson and Weisbrodt arrived at Clemons’
       residence with over 100 oxycodone pills and that they admitted to selling them;
       3) Nicholson and Weisbrodt informed the officers that their supplier was
       “Keshon,” that he was staying at the Ramada Inn, that they were supposed to
       bring him back $2,600 in cash when they sold the pills and that they were
       supposed to place another order from him after they paid him the money;
       4) Nicholson and Weisbrodt informed the officers that Keshon was a black male
       in his 30s from Florida and that he was driving a black Nissan passenger car
       accompanied by his girlfriend; 5) when the officers went to the Best Western with
       Nicholson and Weisbrodt, Nicholson texted Keshon advising him that she had the
       money and wanted 200 more pills and that he replied back that he would be there
       in 15 minutes and later sent a text saying it would be 5 more minutes; 6) within
       the time frame set forth in Nicholson’s texts, the officers observed a black Nissan

                                                -14-
No. 13-6651
United States v. Lewis

       passenger car arrive in the parking lot and park next to Nicholson’s car; 7) a
       person that Nicholson identified as Keshon and that matched her description of
       Keshon emerged from the car and knocked on Nicholson’s hotel room door;
       8) after arresting Keshon, the officers found on him an empty Oxycodone
       prescription bottle for 140 pills issued five days before the search; $1,500 in cash;
       and three cell phones; 9) the officers retrieved from the car a hotel room key and a
       receipt from a PNC bank account showing a deposit on that day of $4,600 in cash;
       10) that Detective Ford took Lewis’s identification and the room key to the
       Ramada Inn and that the manager advised that Lewis was staying in Room 120
       and that the room key was for Room 120.

Thus, Lewis’s challenge to the sufficiency of the warrant application also is without merit.

                                        CONCLUSION

       For the reasons set out above, we AFFIRM the judgment of district court.




                                               -15-